Case 5:21-cv-05027-CDC Document 3              Filed 02/09/21 Page 1 of 8 PageID #: 5




                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                           FAYETTEVILLE DIVISION


CHRISTINA HENDERSON                                                         PLAINTIFF


vs.                           Case No. 5:21-cv-05027-TLB


WALMART INC.                                                             DEFENDANT


                              ORIGINAL COMPLAINT

       COMES NOW Plaintiff Christina Henderson (“Plaintiff”), by and through her

attorneys Chris Burks and Brandon Haubert of        WH   LAW PLLC, and for her Original

Complaint against Walmart Inc. (“Defendant”), she hereby states and alleges as follows:

                        I.     JURISDICTION AND VENUE

       1.      Plaintiff brings this action pursuant to Americans with Disabilities Act of

1990 (“ADA”), for declaratory judgment, compensatory damages, and costs, including a

reasonable attorney’s fee as a result of her termination in violation of the Americans with

Disabilities Act of 1990, as amended (hereinafter “ADA”).

       2.      Plaintiff also brings this action under the Arkansas Civil Rights Act of

1993, Ark. Code Ann. § 16-123-101, et seq. (“ACRA”) (“Arkansas Civil Rights Act” or

“ACRA”) for discrimination on the basis of disability.

       3.      The United States District Court for the Western District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the ADA.




                                                                                  Page 1 of 8
Case 5:21-cv-05027-CDC Document 3               Filed 02/09/21 Page 2 of 8 PageID #: 6




       4.      This Complaint also alleges violations of the Arkansas Civil Rights Act

which form part of the same case or controversy and arise out of a common nucleus of

operative facts as the ADA claims alleged in this Complaint.

       5.      Therefore, this Court has supplemental jurisdiction over Plaintiff’s ACRA

claims pursuant to 28 U.S.C. § 1367(a).

       6.      The acts complained of herein where committed, and had their principal

effect, within the Western District of Arkansas, Fayetteville Division, and therefore,

venue is proper within this District pursuant to 28 U.S.C. § 1391.

                               II.     THE PARTIES

       6.      Plaintiff Christina Henderson is a citizen of the United States and a

resident of and domiciled in the State of Arkansas. At all times relevant to the allegations

in this Complaint, Plaintiff was employed by Defendant in Print Solutions.

       7.      Defendant is an employer within the meanings set forth and applicable to

federal and state laws, and was, at all times relevant to allegations in this Complaint,

Plaintiff’s employer.

       8.      At all times material herein, Plaintiff was entitled to the rights, protections

and benefits provided under the ADA and the ACRA.

       9.      Defendant is a multi-national retail company, that has employees engaged

in print solutions services in a location in Bentonville, Arkansas.

       10.     Defendant is an “employer” within the meanings set forth in the ADA

and the Arkansas Civil Rights Act, and was, at all times relevant to the allegations in this

Complaint, Plaintiff’s employer.




                                                                                     Page 2 of 8
Case 5:21-cv-05027-CDC Document 3                 Filed 02/09/21 Page 3 of 8 PageID #: 7




       11.        Defendants’ statutory home office address is 702 SW 8th St., Bentonville,

AR 72716.

       12.        At all times relevant to this action, Defendant was Plaintiff’s employer as

defined by the ADA, and the Arkansas Civil Rights Act of 1993, A.C.A. § 16-123-101, et

seq.

       13.        At all times relevant to this action, Defendants were an employer subject

to the anti-discrimination provisions of the ADA and the ACRA.

                              III.   FACTUAL ALLEGATIONS

       14.        Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       15.        Plaintiff   was    hired   by   Defendants    to   work    as   a   Material

Handler/Silkscreen Burner on or about November 27, 2015.

       16.        In 2018, Plaintiff was diagnosed with a disability, Dupuytren’s disease, and

informed Defendant’s management of such. Plaintiff could still do her existing job with a

reasonable accommodation, that she requested and was granted.               Plaintiff was given

gloves to wear.

       17.        However, even with a reasonable accommodation, starting in September of

2019, Plaintiff was subjected to verbal abuse because of her disability.

       17.        In October of 2019, Plaintiff applied for a Rewinder position to escape the

verbal abuse, but Plaintiff was denied the new position even though she could do it with a

reasonable accommodation.




                                                                                      Page 3 of 8
Case 5:21-cv-05027-CDC Document 3               Filed 02/09/21 Page 4 of 8 PageID #: 8




         18.   Plaintiff continued to be subjected to verbal abuse because of her disability,

and informed management of complications with her disabilities in December of 2019,

including epilepsy and PTSD. Plaintiff could still do her existing job with the disability

complications with a reasonable accommodation such as a chair. Plaintiff was initially

given a chair, but it was taken away.

         19.   After being told of Plaintiffs new disability complications, Plaintiff was

terminated by Defendants in January of 2020.

         20.   There were other Material Handlers with equal or less tenure than

Plaintiff who were not discharged when they had qualifying medical conditions that

slowed down their work or caused fluctuations in their performance form month-to-

month.

         21.   Defendant’s failure of accommodation and discharge disparately impacted

Plaintiff, as well as Material Handlers with qualifying medical and disability conditions.

         22.   Plaintiff’s employment was ended as a direct result of discrimination on

the basis of Plaintiff’s disability status and Defendants’ intentional and willful disparate

treatment of its disabled employees in the workplace.

         23.   Defendants offered no meaningful reasonable accommodations to Plaintiff

in December of 2019 and January of 2020, in direct violation of the ADA, up to and

including, the ability to do her existing job with a reasonable accommodation as she

previously had.




                                                                                    Page 4 of 8
Case 5:21-cv-05027-CDC Document 3                  Filed 02/09/21 Page 5 of 8 PageID #: 9




                          IV.    FIRST CAUSE OF ACTION
                 (Violations of the ACRA Anti-Discrimination Provisions)

        24.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

        25.     Plaintiff brings this action against Defendant under the Arkansas Civil

Rights Act of 1993, Ark. Code Ann. § 16-123-101, et seq. (“Arkansas Civil Rights Act” or

“ACRA”).

        26.     Defendants intentionally discriminated against Plaintiff on the basis of her

“sensory, mental, or physical disability” in violation of A.C.A. § 16-123-107.

        27.     Claims brought under the ARCA are governed by the same standards as

Title VII claims. Clegg v. Ark. Dep’t. of Corr., 496 F.3d 922, 926 (8th Cir. 2007).

        28.     As more fully described hereinabove, Defendant, through their agents and

employees, including Plaintiff’s supervisor(s), discriminated against Plaintiff with respect

to the terms, conditions, and privileges of employment due to Plaintiff’s disability status.

Plaintiff was denied the right to obtain and hold employment without discrimination.

        29.     As a result of Defendant’s violations of the ACRA, Plaintiff seeks

injunctive relief, front pay, back pay, attorney’s fees and costs, compensatory damages for

any past or future out-of-pocket losses and any emotional harm, and punitive damages.

                            V.     SECOND CAUSE OF ACTION
                (Violations of the ADA Anti-Discrimination Provisions)

        30.     Plaintiff repeats and realleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.




                                                                                      Page 5 of 8
Case 5:21-cv-05027-CDC Document 3                 Filed 02/09/21 Page 6 of 8 PageID #: 10




         31.     Plaintiff filed a charge with the Equal Employment Opportunities

 Commission alleging violations of Title I of the ADA by Defendants.

         32.     Plaintiff received a Notice of Rights Letter. All conditions precedent to

 the institution of this lawsuit have been fulfilled.

         33.     Defendants engaged in unlawful employment practices at their facility in

 Bentonville, Arkansas, in violation of Sections 102(a) of the ADA, 42 U.S.C. § 12112(a).

         34.     Specifically, Defendants discharged Plaintiff from her employment with

 Defendants because of her disability.

         35.     At all relevant times, Plaintiff was a qualified individual with a disability

 within the meaning of the ADA, and could perform the essential functions of the position

 from which she was removed, had Plaintiff been provided work completion goals as

 medically necessitated or had other reasonable accommodations been provided.

         36.     Despite her ability to perform the essential function of her job, with

 reasonable accommodations, Plaintiff was terminated.

         37.     Plaintiff suffered from Dupuytren's disease and epilepsy, both of which is a

 qualified disability as defined by the Americans with Disabilities Act of 1990 (the

 “ADA”) and was substantially limited in performing one or more major life activities,

 including but not limited to distractibility, difficulty concentrating, and difficulty

 processing information quickly and accurately.

         38.     At all times herein, Defendants failed to offer or provide any reasonable

 accommodation to Plaintiff prior to termination in 2019 and 2020, including, but not

 limited to, allowing her to use existing material handler equipment such as a chair as is




                                                                                     Page 6 of 8
Case 5:21-cv-05027-CDC Document 3                 Filed 02/09/21 Page 7 of 8 PageID #: 11




 mandatory under ADA § 42 USCA § 12111, which states that a “reasonable

 accommodation” includes “making existing facilities used by employees readily

 accessible to and usable by individuals with disabilities; and….acquisition or modification

 of equipment or devices, appropriate adjustment or modifications of equipment, or other

 similar accommodations for individuals with disabilities.” Id.

         39.     The effect of the practices complained of above, has been to deprive

 Plaintiff of equal employment opportunities and otherwise adversely affect her status as

 employee because of her disability.

         40.     The unlawful employment practices complained of above were and are

 intentional.

         41.     The unlawful employment practices complained of above were done with

 reckless indifference to the federally protected rights of Plaintiff.

         42.     Pursuant to the Americans with Disabilities Act of 1990, Plaintiff is

 entitled to, and she seeks, an additional amount as liquidated damages equal to the sum of

 her lost wages or salary, benefits and/or other compensation denied or loss to her by

 reason of Defendants’ violations of the ADA, plus any interest she is entitled to for these

 causes, because Defendants’ violations were not in good faith and Defendants had no

 reasonable grounds for believing that its actions were not in violation of the ADA.

                               VII.    PRAYER FOR RELIEF

         WHEREFORE, premises considered, Plaintiff Christina Henderson respectfully

 prays as follows:

         A.      That Defendant be summoned to appear and answer this Complaint;




                                                                                       Page 7 of 8
Case 5:21-cv-05027-CDC Document 3              Filed 02/09/21 Page 8 of 8 PageID #: 12




           B.   For an order of this Honorable Court entering judgment in her favor

 against Defendant, for her actual economic damages in an amount to be determined at

 trial, and compensation for wages lost;

           C.   For punitive damages;

           D.   For her attorney’s fees, costs, pre-judgment interest; and

           E.   For such other and further relief as this Court deems necessary, just and

 proper.

                                              Respectfully submitted,

                                              CHRISTINA HENDERSON,
                                              PLAINTIFF

                                              WH  LAW, PLLC
                                              1 Riverfront Pl. – Suite 745
                                              North Little Rock, AR 72114
                                              (501) 891–6000

                                        By:   /s/ Chris W. Burks
                                              Chris W. Burks (ABN: 2010207)
                                              chris@whlawoffices.com


                                              Brandon M. Haubert (ABN: 2013137)
                                              brandon@whlawoffices.com




                                                                                Page 8 of 8
